     Case 2:17-cv-02525-JAM-AC Document 59 Filed 12/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JERRY C. JOHNSON,                                 No. 2:17-cv-2525 JAM AC P
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                       Respondent.
16

17          Petitioner, a former state prisoner proceeding pro se, has filed another motion for a court

18   order preventing him from having to submit to a polygraph examination. ECF No. 57. As the

19   court previously informed petitioner in denying the previous motion, this issue is outside the

20   scope of the petition and therefore not properly before the court.

21          Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for a court order, ECF

22   No. 57, is DENIED.

23   DATED: December 16, 2020

24

25

26

27

28
